Citation Nr: 1811287	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disorder (low back disorder).

2.   Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 1984 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

The Veteran's claim for entitlement to service connection for a low back disability was originally denied in an April 2006 rating decision.  Because no new evidence was received, and the Veteran did not appeal the April 2006 decision, it became final.  In July 2013, the Veteran filed another claim for her low back disorder.  In September 2013, the Veteran confirmed that her new claim was to be considered secondary to her service-connected knees and hips.  In April 2014, the AOJ denied the Veteran's low back disorder claim. 

In April 2016, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Lincoln, Nebraska.  A transcript of her testimony is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the Legacy Content Manager (LCM) and/or VBMS databases.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below, and it is REMANDED to the AOJ for additional development.


FINDINGS OF FACT
 
1. An April 2006 AOJ rating decision denied the Veteran's claim for service connection for a back condition; the Veteran was notified of the decision and apprised of her right to appeal, but she did not appeal in a timely fashion or submit new and material evidence within one year of the notice of decision.

2.  The evidence received since the April 2006 AOJ rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1. The April 2006 rating decision that denied service connection for a back condition is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the April 2006 rating decision is new and material for the purpose of reopening the claim of service connection for a back condition.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA's duty to notify was satisfied by a letter sent by the AOJ in September 2013.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any error in the VCAA notice, and the Board finds that VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Given the favorable disposition of the request to reopen the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  The VA's duty to assist in developing the underlying service connection claim is further discussed below.

II. New and Material Evidence

Service connection for the Veteran's low back disorder was initially denied in an April 2006 rating decision for lack of an in-service incurrence.  The AOJ specifically noted that the Veteran's service treatment records were negative for any evidence of a back disability during service.  The Veteran failed to submit a notice of disagreement within the statutory period, and VA did not receive pertinent evidence during the available one-year window.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the AOJ's April 2006 rating decision is final.  38 U.S.C. § 7105.

In July 2013, the Veteran filed another claim for her low back disorder.  In September 2013, the Veteran confirmed her desire to file another low back disorder claim; this time, her entitlement claim was described as secondary to her service-connected knees and hips.  

In an April 2014 rating decision, the AOJ denied service connection for the Veteran's low back disorder.  The AOJ denied secondary service connection because a VA provider opined that her back condition was not likely due to, or aggravated by, her bilateral hip and knee conditions.  The AOJ briefly noted that no new evidence had been received that would support an in-service incurrence for the Veteran's current lumbosacral degenerative disc disease.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

For evidence to be new, the evidence must not previously have been submitted to agency decision makers.  For evidence to be material, it must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant to the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The basis of the April 2006 denial of the Veteran's entitlement claim for a low back disability was that there was no evidence of an in-service incurrence.  In the June 2014 Statement of the Case, the AOJ indicated that, "no new evidence identifying any treatment or event in service for this condition has been received to reopen the claim on a direct basis to military service."  

In April 2016, the Veteran's competent and credible testimony before the undersigned VLJ indicated that her secondary military occupational specialty (MOS) was Fox 5, a postal employee.  As a Fox 5, her duties included long days of unloading and moving 70-80 pound bags of mail in a large international mail hub for the U.S. military (Frankfort, Germany).  Moreover, since the original denial of her claim, the Veteran has established service connection for bilateral hip and knee disabilities that she asserts either caused or aggravated her low back disability.  

Since the finalized 2006 AOJ rating decision, new and material evidence has been added to the record.  Specifically, the Veteran's April 2016 testimony relates to the unestablished in-service incurrence of her current low back disorder.  Accordingly, the Veteran's claim for entitlement to service connection for a low back disability is reopened.  



ORDER

The entitlement claim for service connection for a low back disability is reopened.


REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000, VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c).  A preliminary review of the record reflects that further development is necessary for the Veteran's low back disorder claim if that duty is to be fulfilled.

First, a remand is required for additional VCAA notice.  Because the Veteran's service treatment records (STRs) from her period of service in the Army are incomplete and/or missing at present, VCAA notice is required that specifically addresses alternative sources of evidence the Veteran may submit in lieu of the missing STRs.  

When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that she can submit "alternative" sources in place of the missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.  

In February 2006, the AOJ did inform the Veteran of what kind of alternative evidence she could submit in order to support her claim.  Now that the Board has concluded that new and material evidence exists to reopen the previously final denial, the AOJ should remind the Veteran of the substitute evidence she may present for consideration.

Second, a remand is necessary to obtain an updated and thorough medical opinion regarding the Veteran's entitlement claim for her low back disorder.

In September 2013, the Veteran averred that, "I am claiming a lower back condition SECONDARY to my service connected knees and hips NOT DIRECT service connection.  This should be considered a NEW CLAIM not the previous 2006 claim."

In October 2013, the Veteran underwent a VA examination to determine the nature and etiology of her low back disorder.  At the conclusion, the Veteran was diagnosed with lumbosacral degenerative joint disease (DDD).  The VA provider opined that, "lumbosacral DDD (back condition) is less likely as not due
to or aggravated by her bilateral hip and knee conditions.  Rationale is
that she doesn't use any assistive walking devices for any of her hips or
knees."  The VA provider concluded with, "(s)he is post menopausal, carries
a heavy work/mail satchel daily and has obesity.  Hence without any current
assistive walking devices, antalgic gait, documented unilateral DJD in
her hips or knees, the veteran's current claimed low back condition is
less likely as not due to her bilateral hips and knees nor aggravated by
them."

In February 2015, VA received a written statement from the Veteran's primary care physician, Dr. ER.  Therein, Dr. ER posited that, "Patient has been diagnosed with multilevel degenerative changes, which could be a cause for her hip and knee pain."  The Board assigns little probative value to Dr. ER's opinion, because it is a succinct, conclusory statement without supporting reasons and bases.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In March 2015, the Veteran's claims file was reviewed by a VA provider to determine the nature and etiology of her low back disorder.  In the resultant report, the VA provider opined that, "The veteran is claiming her L-S deg disease is due to her right ankle/deg disease.  It is not.  The veteran has risk factors for developing degenerative disease, as is noted in other areas, other than her back and ankle. These were likely to occur due to natural progression of disease with age AND other risk factors for developing deg disease, which is a common occurrence.  She
has DJD in her left foot. She has bilat ankle deg changes.  Therefore, with this plethora of DJD findings, these were likely to occur.  It is unlikely her ankle DJD would specifically cause her lower back mild multilevel deg disease.  Her risk factors for this are more likely to be the culprits.  Therefore, it is unlikely her L-S deg disease was caused by the right ankle/DJD.  Reasoning and basis as described. Concerning true aggravation, this cannot be determined, due to so many other contributing factors playing into degenerative change."
  
Subsequent to the March 2015 opinion, the Veteran reiterated her initial belief that her back disability was directly related to her military service.  Her competent and credible April 2016 testimony identifies a potential cause and, thereby, in-service incurrence for entitlement to direct service connection for a low back disorder: long hours of moving 70-80 mail bags in Frankfort, Germany.  This assertion was not addressed in the prior VA opinion.  Accordingly, on remand, the Veteran should be afforded an examination to ascertain whether her current back disability is etiologically related to moving heavy mail bags during service.  

Finally, the applicable VA medical reports, October 2013 and March 2015, evaluate the impact of individual service-connected disabilities on the Veteran's low back disorder; a provider has yet to address the collective impact the Veteran's service-connected disabilities may have on her low back disorder. Accordingly, on remand, an opinion should be obtain as to whether the Veteran's current back disability is either caused or aggravated by a combination of the Veteran's service connected hip and lower extremity disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a VCAA notice letter notifying that she can submit alternative sources in place of the missing STRs.  This letter should advise her that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.
 
2. The AOJ should contact the NPRC, RMC, or any other appropriate facility and attempt to obtain the Veteran's missing STRs.  

 (The NPRC responded in November 2013 that some STRs were available, but the enlistment and separation physicals were not of record.)

A second, final attempt to obtain missing STRs is necessary, and, if unsuccessful, the reporting agency will acknowledge that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

3. Schedule the Veteran for another VA  examination to assess the nature and etiology of any low back disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Once a review of record and examination of the Veteran is complete, the examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran currently endures a low back disability that was caused by her U.S. Army service and/or has continued since service?

b. Is it at least as likely as not (50 percent probability or more) that any currently diagnosed low back disorder is causally relate to one of her individual service-connected disabilities?

c. Is it at least as likely as not (50 percent probability or more) that any currently diagnosed low back disorder results from the combined impact of her service- connected disabilities?

d. Is it at least as likely as not (50 percent probability or more) that any currently diagnosed low back disorder has been aggravated beyond natural, normal progression by one or more of her service-connected disabilities?   If so, the degree of aggravation should be quantified. 

 The term "at least as likely as not" does not mean
 within the realm of medical possibility, but rather that
 the medical evidence both for and against a conclusion
 is so evenly divided that it is as medically sound to
 find in favor of a certain conclusion as it is to find
 against it.

 In providing answers to the above questions, the
 examiner should comment on and/or take note of the
 fact that the Veteran is competent and credible to
 report on the observable symptoms of her low back
disorder (i.e., limitation of motion, pain, and numbness) while on active duty and since that time. 

 A complete rationale for any opinion advanced must
 he provided.

4. When the development requested has been completed,
the case should be reviewed by the AOJ on the basis of
additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his  representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


